Exhibit 10.1

 

﻿

Aratana Therapeutics, Inc.

11400 Tomahawk Creek Parkway

Suite 340

Leawood, KS 66211

﻿

January 17, 2019

﻿

﻿

By electronic delivery

﻿

Steven St. Peter, M.D.

﻿

﻿

Re:      Resignation of Employment

﻿

Dr. St. Peter:

﻿

Aratana Therapeutics, Inc. (the “Company”) accepts your resignation from the
office of President and Chief Executive Officer of the Company and all of its
subsidiaries, from the Board of Directors of the Company (the “Board”) and all
of its committees and from all other offices, directorships, committees and
positions of employment that you hold with the Company and its subsidiaries,
effective immediately.  The Company agrees that, for purposes of determining
your post-termination severance payments and benefits under Section 4.5 of the
employment agreement between you and the Company, dated September 6, 2012, as
amended April 26, 2013 (the “Employment Agreement”), you will be paid as if your
resignation was a resignation for “Good Reason”.

﻿

In addition to the foregoing,  and subject to your execution and non-revocation
of the Release (as defined in the Employment Agreement) in accordance with the
Employment Agreement,  the exercise period for your vested options shall be
extended until the earlier of the first anniversary of the date hereof and the
original expiration date set forth in the applicable option award agreement
(notwithstanding any terms to the contrary in the Company’s 2013 Incentive Award
Plan (the “Plan”) or applicable award agreement, but subject to Section 12.2 of
the Plan)  and 48,309 of your restricted shares shall be immediately fully
vested on the effective date of the Release.  Finally, for the avoidance of
doubt, your 2018 bonus shall be paid in the amount determined consistent with
the Company’s annual bonus plan and paid at the time set forth in the Employment
Agreement, consistent with other executives.  

﻿

Thank you for your service to the Company and we wish you success in your future
endeavors.

﻿



Sincerely,

﻿

ARATANA THERAPEUTICS, INC.

﻿

﻿

﻿

﻿

 

 

 

 

 

 

﻿

 

 

 

 By:

 

/s/ Wendy L. Yarno

 

 

 

 

 Name:

 

Wendy L. Yarno

 

 

 

 

 Title:

 

Chairperson of the Board

﻿

﻿



 

--------------------------------------------------------------------------------